Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 1 of 27




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 20-cv-61941-BLOOM/Valle

  RICHEMONT INTERNATIONAL SA,
  CARTIER INTERNATIONAL A.G.,
  CHLOE S.A.S., MONTBLANC-SIMPLO
  GMBH, and OFFICINE PANERAI A.G.,

          Plaintiffs,

  v.

  MONTBLANCHOT.COM, et al.,

        Defendants.
  __________________________________/

          ORDER ON MOTION FOR ENTRY OF FINAL DEFAULT JUDGMENT

         THIS CAUSE is before the Court upon Plaintiffs’ Richemont International SA, Cartier

  International A.G., Chloe S.A.S., Montblanc-Simplo GMBH, and Officine Panerai A.G.

  (collectively, “Plaintiffs”), Motion for Entry of Final Default Judgment Against Defendants, ECF

  No. [29] (“Motion”), filed on November 12, 2020. A Clerk’s Default was entered against

  Defendants on October 22, 2020, ECF No. [27], as Defendants failed to appear, answer, or

  otherwise plead to the Complaint, ECF No. [1], despite having been served. See ECF No. [16].

  The Court has carefully considered the Motion, the record in this case, and the applicable law, and

  is otherwise fully advised. For the following reasons, Plaintiffs’ Motion is GRANTED.

         I.   Introduction

         Plaintiffs sued Defendants for trademark counterfeiting and infringement under § 32 of the

  Lanham Act, 15 U.S.C. § 1114; false designation of origin under § 43(a) of the Lanham Act,

  15 U.S.C. § 1125(a); cybersquatting under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(d);

  common-law unfair competition; and common-law trademark infringement. The Complaint
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 2 of 27

                                                                  Case No. 20-cv-61941-BLOOM/Valle


  alleges that Defendants are promoting, advertising, distributing, offering for sale and selling goods

  bearing and/or using counterfeits and confusingly similar imitations of Plaintiffs’ respective

  registered trademarks within the Southern District of Florida through the fully interactive

  commercial Internet websites and supporting domain names operating under their domain names

  identified on Schedule “A” attached to Plaintiffs’ Motion for Entry of Final Default Judgment

  (collectively, the “Subject Domain Names”). See ECF No. [29] at 18-21.

          Plaintiffs further assert that Defendants’ unlawful activities have caused and will

  continue to cause irreparable injury to Plaintiffs because Defendants have (1) deprived Plaintiffs

  of their respective rights to determine the manner in which their respective trademarks are

  presented to the public through merchandising; (2) defrauded the public into thinking

  Defendants’ goods are goods authorized by Plaintiffs; (3) deceived the public as to Plaintiffs’

  association with Defendants’ goods and the websites that market and sell the goods; and (4)

  wrongfully traded and capitalized on Plaintiffs’ respective reputations and goodwill, as well as the

  commercial value of Plaintiffs’ respective trademarks.

          In their Motion, Plaintiffs seek the entry of default final judgment against Defendants1 in

  an action alleging trademark counterfeiting and infringement, false designation of origin,

  cybersquatting, common-law unfair competition, and common-law trademark infringement.

  Plaintiffs further request that the Court (1) enjoin Defendants from producing or selling goods that

  infringe their respective trademarks; (2) disable, or at Plaintiffs’ election, transfer the domain

  names at issue to Plaintiffs; (3) assign all rights, title, and interest, to the domain names to Plaintiff

  and permanently delist or deindex the domain names from any Internet search engines; (5)

  suspend the e-mail addresses used by Defendants; and (6) award statutory damages.

  1
   Defendants are the Individuals, Partnerships, and Unincorporated Associations identified on
  Schedule “A” of Plaintiffs’ Motion, and Schedule “A” of this Order. See ECF No. [29] at 18-21.


                                                      2
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 3 of 27

                                                                   Case No. 20-cv-61941-BLOOM/Valle


          Pursuant to Federal Rule of Civil Procedure 55(b)(2), the Court is authorized to enter a

  final judgment of default against a party who has failed to plead in response to a complaint. “[A]

  defendant’s default does not in itself warrant the court entering a default judgment.” DirecTV,

  Inc. v. Huynh, 318 F. Supp. 2d 1122, 1127 (M.D. Ala. 2004) (quoting Nishimatsu Constr. Co., Ltd.

  v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Granting a motion for default

  judgment is within the trial court’s discretion. See Nishimatsu, 515 F.2d at 1206. Because the

  defendant is not held to admit facts that are not well pleaded or to admit conclusions of law, the

  court must first determine whether there is a sufficient basis in the pleading for the judgment to

  be entered. See id.; see also Buchanan v. Bowman, 820 F.2d 359, 361 (11th Cir. 1987) (“[L]iability

  is well-pled in the complaint, and is therefore established by the entry of default . . .”). Upon a

  review of Plaintiffs’ submissions, it appears there is a sufficient basis in the pleading for the default

  judgment to be entered in favor of Plaintiffs.

          II. Factual Background2

          Plaintiff Richemont International SA is the owner of the entire right, title and interest in

  and to the IWC Schaffhausen trademarks, which are valid and registered on the Principal Register

  of the United States Patent and Trademark Office (the “IWC Marks”):

                               Registration        Registration
         Trademark                                                             Class / Goods
                                Number                Date
                                                    August 17,      IC 014 - Watches
             IWC                 1,205,403            1982

                                                                    IC 014 - Watches and parts
        PORTOFINO                1,846,680         July 26, 1994    therefore




  2
    The factual background is taken from Plaintiffs’ Complaint, ECF No. [1], Plaintiffs’ Motion
  for Entry of Final Default Judgment Against Defendants, ECF No. [29], and supporting evidentiary
  submissions.


                                                      3
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 4 of 27

                                                               Case No. 20-cv-61941-BLOOM/Valle


                                                                IC 014 - Watches, chronometers,
                                                                clocks; straps for wristwatches,
                                                  January 8,
                              4,270,382                         boxes of precious metal for watches
                                                    2013
                                                                and all the aforementioned goods
                                                                from Switzerland
                                                                IC 014 - Watches, chronometers,
                                                                clocks, watch bands, boxes of
             IWC              4,322,600       April 23, 2013
                                                                precious metal for watches


  See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 7; ECF No. [1-2] (containing Certificates

  of Registrations for the IWC Marks at issue). The IWC Marks are used in connection with the

  manufacture and distribution of high quality goods in the categories identified above. See

  Declaration of Emma-Jane Tritton, ECF No. [5-1] at 6-7.

         Plaintiff Richemont International SA is the owner of the entire right, title and interest in

  and to the Vacheron Constantin trademarks, which are valid and registered on the Principal

  Register of the United States Patent and Trademark Office (the “VACHERON CONSTANTIN

  Marks”):

             Registered             Registration         Registration
                                                                                Classes/Goods
             Trademark               Number                 Date
                                                                          IC 014 - Cuff links;
                                                                          watches, chronometers,
                                                                          clocks, watchstraps, cases
                                      3,114,414          July 11, 2006
                                                                          of precious metal for
                                                                          watches and jewellery

                                                                          IC 014 - Watches and
                                      4,564,316           July 8, 2014    chronometers


                                                                          IC 014 - Jewelry; Cuff
                                                                          links; Tie clips; Jewelry
                                                                          in the nature of rings,
                                                         December 18,     bracelets, earrings,
                                      5,630,166
                                                            2018          necklaces and brooches;
                                                                          Timepieces in the nature
                                                                          of clocks; Dials for clock
                                                                          and watch making; Key


                                                   4
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 5 of 27

                                                             Case No. 20-cv-61941-BLOOM/Valle


                                                                        rings of precious metal;
                                                                        Timepieces and
                                                                        chronometric instruments;
                                                                        Watches; Chronometers;
                                                                        Cases adapted for holding
                                                                        watches; Movements for
                                                                        timepieces in the nature
                                                                        of clocks and watches;
                                                                        Alarm clocks; Watch
                                                                        bands; Boxes of precious
                                                                        metal

  See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 13; ECF No. [1-3] (containing

  Certificates of Registrations for the VACHERON CONSTANTIN Marks at issue). The

  VACHERON CONSTANTIN Marks are used in connection with the manufacture and distribution

  of high quality goods in the categories identified above. See Declaration of Emma-Jane Tritton,

  ECF No. [5-1] at 12-13.

         Plaintiff Cartier International A.G. is the owner of the following trademarks, which are

  valid and registered on the Principal Register of the United States Patent and Trademark Office

  (the “CARTIER Marks”):

        Registered           Registration      Registration
                                                                        Classes/Goods
        Trademark             Number              Date
                                                                IC 008, 014 - Precious-Metal
                                                                Ware-Namely, The Following
                                                                Articles Made, In Whole Or In
                                                                Part, Of Precious Metals Or
                                                                Plated With The Same; Jewel
                                                                Boxes, Fobs, Bracelets, Watch
                                                                Bracelets And Buckles Therefore,
                                                January 9,
         CARTIER              0,411,239                         Not Including Watches, Cuff
                                                  1945
                                                                Links, Brooches, Earrings,
                                                                Eyeglass Cases, Cigarette
                                                                Lighters, Ash Trays, Envelope
                                                                Openers, Wallets, Money Clips,
                                                                Perfume Bottles, Desk Sets,
                                                                Handbags, Key Chains, Finger
                                                                Rings.




                                                5
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 6 of 27

                                                    Case No. 20-cv-61941-BLOOM/Valle


                                                       IC 014 - Articles of Jewelry for
                                                       Personal Wear and for Precious-
                                                       Metal Ware-Namely, the
                                                       Following Articles Made, in
                                                       Whole or in Part, of Precious
                                                       Metals or Plated with the Same--
                                                       viz, Jewel Boxes, Fobs, Bracelets,
                                       January 9,      Watch Bracelets and Buckles
                         0,411,240
                                         1945          Therefor, Not Including Watches,
                                                       Cuff Links, Brooches, Earrings,
                                                       Eyeglass Cases, Cigarette
                                                       Lighters, Ash Trays, Envelope
                                                       Openers, Wallets, Money Clips,
                                                       Perfume Bottles, Desk Sets,
                                                       Handbags, Key Chains, Finger
                                                       Rings
                                                       IC 014 - Watches and Clocks and
                                                       Wrist Watches with Wrist Straps
                                                       and Bracelets Attached for
                                      February 13,     Securing the Same on the Wrist
                         0,411,975                     of the Wearer, and Traveling
                                         1945
                                                       Clocks and Watches with Covers
                                                       of Leather, Fabric and the Like
                                                       for Protecting Them While
                                                       Traveling
                                      October 29,      IC 014 - Watches and Clocks
       CARTIER           0,759,201
                                         1963

                                      February 25,     IC 014 - Jewelry-Namely,
    LOVE BRACELET        1,005,286                     Bracelets
                                         1975
                                                       IC 014 – Bracelets
                                     November 26,
                         1,372,423
                                        1985


                                                       IC 014 - Jewelry, Namely,
                                      October 24,      Bracelets, Watches, Rings,
                         3,162,410
                                         2006          Charms, Earrings




                                       6
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 7 of 27

                                                    Case No. 20-cv-61941-BLOOM/Valle


                                                       IC 014 - Horologic and
                                                       chronometric instruments,
                                       August 21,      namely, watches
                         3,282,847
                                         2007



                         3,476,888    July 29, 2008    IC 014 - Watches, Chronometers,
                                                       Clocks
                                                       IC 014 - Jewelry, Namely, Rings,
                                                       Bracelets, Charms, Earrings,
                         3,776,794   April 20, 2010    Made Of Precious Metals


                                                       IC 014 - Jewelry and watches
                         4,178,047    July 24, 2012


                                                       IC 014 - Jewelry; Necklaces.

                                      January 29,
                         4,281,248
                                         2013


                                                       IC 014 - Jewelry; cuff links; tie
                                                       clips; rings; earrings; necklaces;
                                      February 19,     brooches.
                         4,290,694
                                         2013


                                                       IC 014 – Watches

                                      February 18,
                         4,483,522
                                         2014


                                                       IC 014 – Watches

                                     November 27,
                         4,487,142
                                        2012




                                       7
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 8 of 27

                                                              Case No. 20-cv-61941-BLOOM/Valle


                                                                  IC 014 – Watches

                                                September 23,
                                4,608,158
                                                    2014


                                                                  IC 014 – Jewelry
                                                 October 16,
                                5,583,979
                                                    2018


  See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 19; ECF No. [1-4] (containing

  Certificates of Registrations for the CARTIER Marks at issue). The CARTIER Marks are used in

  connection with the manufacture and distribution of high quality goods in the categories identified

  above. See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 18-19.

         Plaintiff Chloe S.A.S. is the owner of the following trademarks, which are valid and

  registered on the Principal Register of the United States Patent and Trademark Office (the

  “CHLOE Marks”):

       Registered           Registration      Registration                 Classes/Goods
       Trademark             Number              Date
                                                                IC 010, 025, 026 - Ladies' articles
                                                                of clothing for outerwear-namely,
                                               January 16,
                             0,950,843                          frocks, dresses, coats, costumes,
                                                  1973
                                                                suits, skirts, blouses, vests and
                                                                pant-suits; vests, and ladies' shoes

         CHLOE               1,491,810        June 14, 1988     IC 018 - Handbags, Purses

                                                                IC 018 - travelling bags, holdalls,
                                                                tote bags, handbags, credit card
                                                                case; purses, wallets, key cases,
                                                                coin purses, parts and fittings for all
                                                                the aforesaid goods
                             2,641,982         October 29,
                                                  2002          IC 025 - clothing, namely, trousers,
                                                                skirts, suits, dresses, jackets,
                                                                blousons, shirts, coats, cardigans,
                                                                sweaters, blouses, shorts, t-shirts,
                                                                pullovers, scarves


                                                  8
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 9 of 27

                                                               Case No. 20-cv-61941-BLOOM/Valle


  See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 25; ECF No. [1-5] (containing the

  Certificates of Registration for the CHLOE Marks at issue). The CHLOE Marks are used in

  connection with the manufacture and distribution of high quality goods in the categories identified

  above. See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 24-25.

         Plaintiff Montblanc-Simplo GMBH is the owner of the following trademarks, which are

  valid and registered on the Principal Register of the United States Patent and Trademark Office

  (the “MONTBLANC Marks”):

        Registered            Registration      Registration
                                                                           Classes/Goods
        Trademark              Number              Date
                                                                 IC 016 - Fountain Pens, Cases for
                                                                 Fountain Pens, Ball Point Pens,
                                                September 1,
      MONTBLANC                0,776,208                         Ball Point Cartridges, Ball Point
                                                    1964
                                                                 Paste, Mechanical Pencils, Lead
                                                                 for Mechanical Pencils
                                                                 IC 002 - Fountain pen ink

                                                                 IC 016 - Fountain pens, cases for
                                               November 21,      fountain pens, ball point pens, ball
                               0,839,016
                                                  1967           point cartridges, mechanical
                                                                 pencils, lead for mechanical
                                                                 pencils, desk stands for pens

                                                                 IC 016 - Fountain Pens, Ballpoint
                                                                 Pens and Mechanical Pencils
                                                 March 12,       Including Sets Thereof, All Made
                               1,324,392
                                                  1985           Partially with Precious Metals and
                                                                 Sold in Specialty Stores
                                                                 IC 014 - Jewelry, watches and
                                                                 timepieces
                                                 March 21,
      MONTBLANC                1,884,842                         IC 018 - Purses, handbags, small
                                                  1995
                                                                 leather articles and accessories,
                                                                 namely wallets and billfolds, and
                                                                 luggage
                                                                 IC 016 - Fountain pens, ball-point
                                                September 2,
      STARWALKER               2,759,073                         pens, pencils, felt-tip pens,
                                                    2003
                                                                 rollerballs
                                                 October 21,     IC 014 - Wrist watches.
      TIMEWALKER               2,775,693
                                                    2003


                                                  9
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 10 of 27

                                                    Case No. 20-cv-61941-BLOOM/Valle


                                                      IC 016 - Writing instruments

                                        July 26,
                         2,975,592
                                         2005


                                                      IC 016 - Writing instruments,
                         3,659,753   July 28, 2009
                                                      namely, pens
                                                      IC 016 - Writing instruments, in
                                                      particular fountain pens,
                                                      rollerballs, ballpoint pens, markers,
                                      January 07,
                         4,460,482                    pencils
                                         2014



                                                      IC 014 - Jewelry; precious stones;
                                                      precious metals and their alloys;
                                                      cufflinks; tie clips; rings; bracelets;
                                                      earrings; necklaces; brooches; key
                                                      rings of precious metal; jewelry
                                                      cases; boxes of precious metals;
                                                      horological and chronometric
                                                      instruments; watches;
                                                      chronometers; clocks; small
                                                      clocks; watch cases; watch bands;
                                                      watch bracelets; key rings, trinkets,
                                                      or fobs of precious metal

                                                      IC 016 - Stationery; articles of
                                                      paper or cardboard, namely, boxes,
                                      January 13,
                         4,669,133                    bags, envelopes and pouches for
                                         2015
                                                      packaging; wrapping paper;
                                                      writing instruments; pouches for
                                                      writing instruments; cases for
                                                      writing instruments; inks and ink
                                                      refills for writing instruments; desk
                                                      sets; writing books; calendars, note
                                                      books, card and document files,
                                                      announcement cards; writing
                                                      paper, envelopes, index cards;
                                                      business cards; writing pads;
                                                      writing instrument holders;
                                                      paperweights; diaries, cover for
                                                      diaries, replacement papers for
                                                      diaries; inkwells; check book
                                                      holders, passport holders;


                                       10
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 11 of 27

                                                              Case No. 20-cv-61941-BLOOM/Valle


                                                                  document holders and cases; photo
                                                                  albums; bookends; money clips;
                                                                  writing cases for writing
                                                                  instruments

  See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 31; ECF No. [1-6] (containing

  Certificates of Registrations for the MONTBLANC Marks at issue). The MONTBLANC Marks

  are used in connection with the manufacture and distribution of high quality goods in the categories

  identified above. See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 30-31.

         Plaintiff Officine Panerai A.G. is the owner of the following trademarks, which are valid

  and registered on the Principal Register of the United States Patent and Trademark Office (the

  “PANERAI Marks”):

        Registered            Registration        Registration
                                                                             Classes/Goods
        Trademark              Number                Date
         PANERAI                2,340,290        April 11, 2000    IC 014 - Chronometers, watches

        RADIOMIR                2,418,830       January 9, 2001    IC 014 - Chronometers; watches
                                                                   and clocks.
                                                 December 11,      IC 014 - Chronometers, watches
        LUMINOR                 2,516,018                          and clocks
                                                    2001
                                                                   IC 014 - Boxes and cases for
                                                                   watches; chronometers, watches

                                3,004,529       October 4, 2005



                                                                   IC 014 - Watches and clocks;
   OFFICINE PANERAI             4,009,035        August 9, 2011    watch accessories, namely, watch
                                                                   straps, and buckles for watch
                                                                   bands and watch straps.
                                                                   IC 014 - Watches

                                4,971,867         June 7, 2016




                                                  11
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 12 of 27

                                                             Case No. 20-cv-61941-BLOOM/Valle

                                                                   IC 014 - Chronometers, watches
                                5,763,549        May 28, 2019



   See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 37; ECF No. [1-7] (containing

  Certificates of Registrations for the PANERAI Marks at issue). The PANERAI Marks are used in

  connection with the manufacture and distribution of high quality goods in the categories identified

  above. See Declaration of Emma-Jane Tritton, ECF No. [5-1] at 36-37.

         Defendants, through the various fully interactive, commercial Internet websites and

  supporting domains operating under the Subject Domain Names have advertised, promoted,

  offered for sale, or sold goods bearing what Plaintiffs have determined to be counterfeits,

  infringements, reproductions, or colorable imitations of the IWC Marks, VACHERON

  CONSTANTIN Marks, CARTIER Marks, CHLOE Marks, MONTBLANC Marks, and/or

  PANERAI Marks (collectively, “Plaintiffs’ Marks”). See Declaration of Emma-Jane Tritton, ECF

  No. [5-1] at 42-44; see also Declaration of Stephen M. Gaffigan, ECF No. [5-2] at 2.

         Although each Defendant may not copy and infringe each of the Plaintiffs’ individual

  trademarks for each category of goods protected, Plaintiffs have submitted sufficient evidence

  showing each Defendant has infringed, at least, one or more of the trademarks at issue. See

  Declaration of Emma-Jane Tritton, ECF No. [5-1] at 42-44. Defendants are not now, nor have they

  ever been, authorized or licensed to use, reproduce, or make counterfeits, reproductions, or

  colorable imitations of the Plaintiffs’ Marks. See Declaration of Emma-Jane Tritton, ECF No. [5-

  1] at 42-43.

         Further, the Plaintiffs have reason to believe the Defendants use money transfer and

  retention services with financial institutions such as PayPal, Inc. (“PayPal”), and/or accept

  payment methods including, but not limited to, Western Union, Mastercard, and Visa, to receive


                                                  12
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 13 of 27

                                                               Case No. 20-cv-61941-BLOOM/Valle


  monies generated through the sale of counterfeit and infringing products, as the Plaintiffs’

  counsel’s firm found these payment methods indicated on the websites when accessing the Subject

  Domain Names. See Declaration of Stephen M. Gaffigan, ECF No. [5-2] at 2.

         Under Plaintiffs’ representative’s direct supervision, Incopro Limited’s reviewing

  representatives reviewed and visually inspected each Defendants’ websites, as well as the images

  of various items bearing and/or using the Plaintiffs’ Marks offered for sale by Defendants through

  the Internet websites operating under the Subject Domain Names, and determined the products

  offered for sale were non-genuine, unauthorized versions of Plaintiffs’ respective products. See

  Declaration of Emma-Jane Tritton, ECF No. [5-1] at 4, 43-44.

         III.    ANALYSIS

                 A. Claims

                         1. Trademark Counterfeiting and Infringement Under 15 U.S.C. § 1114
                            (Count I)

         Section 32 of the Lanham Act, 15 U.S.C. § 1114, provides liability for trademark

  infringement if, without the consent of the registrant, a defendant uses “in commerce any

  reproduction, counterfeit, copy, or colorable imitation of a registered mark: which is likely to cause

  confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114. In order to prevail on their

  trademark infringement claim under Section 32 of the Lanham Act, Plaintiffs must demonstrate

  that (1) they had prior rights to the mark at issue; and (2) Defendants adopted a mark or name that

  was the same, or confusingly similar to Plaintiffs’ trademark, such that consumers were likely to

  confuse the two. Planetary Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 (11th Cir.

  2001) (citing Lone Star Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355, 360

  (11th Cir. 1997)).




                                                   13
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 14 of 27

                                                              Case No. 20-cv-61941-BLOOM/Valle


                         2. False Designation of Origin Under 15 U.S.C. § 1125(a) (Count II)

         To prevail on a claim for false designation of origin under Section 43(a) of the Lanham

  Act, 15 U.S.C. § 1125(a), Plaintiffs must prove that Defendants used in commerce, in connection

  with any goods or services, any word, term, name, symbol or device, or any combination thereof,

  or any false designation of origin that is likely to deceive as to the affiliation, connection, or

  association of Defendants with Plaintiffs, or as to the origin, sponsorship, or approval, of

  Defendants’ goods by Plaintiffs. See 15 U.S.C. § 1125(a)(1). The test for liability for false

  designation of origin under 15 U.S.C. § 1125(a) is the same as for a trademark counterfeiting and

  infringement claim – i.e., whether the public is likely to be deceived or confused by the similarity

  of the marks at issue. See Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 780 (1992).

                         3. Cybersquatting Under 15 U.S.C. § 1125(d) (Count III)

         The Anticybersquatting Consumer Protection Act (“ACPA”) protects the owner of a

  distinctive or famous trademark from another’s bad faith intent to profit from the trademark

  owner’s mark by registering or using a domain name that is identical or confusingly similar to, or

  dilutive of, the trademark owner’s mark without regard to the goods or services of the parties. See

  15 U.S.C. § 1125(d). “To prevail under the ACPA, a plaintiff must prove that (1) its mark is

  distinctive or famous and entitled to protection; (2) the defendant’s domain name is identical or

  confusingly similar to the plaintiff’s mark; and (3) the defendant registered or used the domain

  name with a bad faith intent to profit.” Bavaro Palace, S.A. v. Vacation Tours, Inc., 203 F. App’x

  252, 256 (11th Cir. 2006) (citing Shields v. Zuccarini, 254 F.3d 476, 482 (3d Cir. 2001)).

                         4. Common-Law Unfair Competition and Trademark Infringement
                            (Counts IV and V)

         Whether a defendant’s use of a plaintiff’s trademarks created a likelihood of confusion

  between the plaintiff’s and the defendant’s products is also the determining factor in the analysis



                                                  14
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 15 of 27

                                                             Case No. 20-cv-61941-BLOOM/Valle


  of unfair competition under Florida common law. Rolex Watch U.S.A., Inc. v. Forrester, 1986

  WL 15668, at *3 (S.D. Fla. Dec. 9, 1987) (“The appropriate test for determining whether there is

  a likelihood of confusion, and thus trademark infringement, false designation of origin, and

  unfair competition under the common law of Florida, is set forth in John H. Harland, Inc. v. Clarke

  Checks, Inc., 711 F.2d 966, 972 (11th Cir. 1983.)”.); see also Boston Prof’l Hockey Ass’n,

  Inc. v. Dallas Cap & Emblem Mfg., Inc., 510 F.2d 1004, 1010 (5th Cir. 1975) (“As a general rule

  . . . the same facts which would support an action for trademark infringement would also support

  an action for unfair competition.”).

         The analysis of liability for Florida common law trademark infringement is the same as the

  analysis of liability for trademark infringement under § 32(a) of the Lanham Act. See PetMed

  Express, Inc. v. MedPets.com, Inc., 336 F. Supp. 2d 1213, 1217-18 (S.D. Fla. 2004).

                 B. Liability

         The well-pled factual allegations of Plaintiffs’ Complaint properly allege the elements for

  each of the claims described above. See ECF No. [1]. Moreover, the factual allegations in

  Plaintiffs’ Complaint have been substantiated by sworn declarations and other evidence and

  establish Defendants’ liability under each of the claims asserted in the Complaint. Accordingly,

  default judgment pursuant to Federal Rule of Civil Procedure 55 is appropriate.

                 C. Injunctive Relief

         Pursuant to the Lanham Act, a district court is authorized to issue an injunction “according

  to the principles of equity and upon such terms as the court may deem reasonable,” to prevent

  violations of trademark law. See 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief is the remedy of

  choice for trademark and unfair competition cases, since there is no adequate remedy at law for

  the injury caused by a defendant’s continuing infringement.” Burger King Corp. v. Agad, 911 F.



                                                  15
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 16 of 27

                                                              Case No. 20-cv-61941-BLOOM/Valle


  Supp. 1499, 1509-10 (S.D. Fla. 1995) (citing Century 21 Real Estate Corp. v. Sandlin, 846 F.2d

  1175, 1180 (9th Cir. 1988)). Moreover, even in a default judgment setting, injunctive relief is

  available. See e.g., PetMed Express, Inc., 336 F. Supp. 2d at 1222-23. Defendants’ failure to

  respond or otherwise appear in this action makes it difficult for Plaintiffs to prevent further

  infringement absent an injunction. See Jackson v. Sturkie, 255 F. Supp. 2d 1096, 1103 (N.D.

  Cal. 2003) (“[D]efendant’s lack of participation in this litigation has given the court no assurance

  that defendant’s infringing activity will cease. Therefore, plaintiff is entitled to permanent

  injunctive relief.”).

          Permanent injunctive relief is appropriate where a plaintiff demonstrates that (1) it has

  suffered irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship

  favors an equitable remedy; and (4) an issuance of an injunction is in the public’s interest. eBay,

  Inc. v. MercExchange, LLC, 547 U.S. 388, 392-93 (2006). Plaintiffs have carried their burden

  on each of the four factors. Accordingly, permanent injunctive relief is appropriate.

          Specifically, in trademark cases, “a sufficiently strong showing of likelihood of confusion

  . . . may by itself constitute a showing of a substantial threat of irreparable harm.” McDonald’s

  Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir. 1998); see also Levi Strauss & Co. v. Sunrise

  Int’l Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995) (“There is no doubt that the continued sale

  of thousands of pairs of counterfeit jeans would damage LS & Co.’s business reputation and might

  decrease its legitimate sales.”). Plaintiffs’ Complaint alleges that Defendants’ unlawful actions

  have caused Plaintiffs irreparable injury and will continue to do so if Defendants are not

  permanently enjoined. See ECF No. [1]. Further, the Complaint alleges, and the submissions by

  Plaintiffs show, that the goods promoted, advertised, offered for sale, and sold by Defendants are

  nearly identical to Plaintiffs’ genuine products and that consumers viewing Defendants’




                                                  16
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 17 of 27

                                                                Case No. 20-cv-61941-BLOOM/Valle


  counterfeit goods post-sale would actually confuse them for Plaintiffs’ genuine products. See id.

  “The net effect of Defendants’ actions is likely to cause confusion of consumers at the time of

  initial interest, sale, and in the post-sale setting, who will believe all of Defendants’ goods offered

  for sale in Defendants’ e-commerce stores are genuine goods originating from, associated with,

  and/or approved by Plaintiffs.” See ECF No. [1] at 60.

          Plaintiffs have no adequate remedy at law so long as Defendants continue to operate

  the Subject Domain Names because Plaintiffs cannot control the quality of what appears to be

  their products in the marketplace. An award of monetary damages alone will not cure the injury to

  Plaintiffs’ respective reputations and goodwill that will result if Defendants’ infringing and

  counterfeiting actions are allowed to continue. Moreover, Plaintiffs face hardship from loss of

  sales and their inability to control their respective reputations in the marketplace. By contrast,

  Defendants face no hardship if they are prohibited from the infringement of Plaintiffs’ trademarks,

  which is an illegal act.

          Finally, the public interest supports the issuance of a permanent injunction against

  Defendants to prevent consumers from being misled by Defendants’ products. See Nike, Inc. v.

  Leslie, 1985 WL 5251, at *1 (M.D. Fla. June 24, 1985) (“[A]n injunction to enjoin infringing

  behavior serves the public interest in protecting consumers from such behavior.”). The Court’s

  broad equity powers allow it to fashion injunctive relief necessary to stop Defendants’ infringing

  activities. See, e.g., Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15 (1971) (“Once

  a right and a violation have been shown, the scope of a district court’s equitable powers to remedy

  past wrongs is broad, for . . . [t]he essence of equity jurisdiction has been the power of the

  Chancellor to do equity and to mould each decree to the necessities of the particular case.” (citation

  and internal quotation marks omitted)); United States v. Bausch & Lomb Optical Co., 321 U.S.




                                                    17
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 18 of 27

                                                               Case No. 20-cv-61941-BLOOM/Valle


  707, 724 (1944) (“Equity has power to eradicate the evils of a condemned scheme by prohibition

  of the use of admittedly valid parts of an invalid whole.”). District courts are expressly authorized

  to order the transfer or surrender of domain names in an in rem action against a domain name. See

  15 U.S.C. § 1125(d)(1)(C), (d)(2). However, courts have not limited the remedy to that context.

  See, e.g., Philip Morris USA v. Otamedia Ltd., 331 F. Supp. 2d 228, 230-31 (S.D.N.Y. 2004)

  (transferring Yesmoke.com domain name to plaintiff despite the fact that plaintiff did not own a

  trademark in the term “Yesmoke” and noting that 15 U.S.C. § 1125 “neither states nor implies that

  an in rem action against the domain name constitutes the exclusive remedy for a plaintiff aggrieved

  by trademark violations in cyberspace”); Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 853 (E.D.

  Mich. 2006) (ordering the defendants to disclose all other domain registrations held by them and

  to transfer registration of a particular domain name to plaintiff in part under authority of 15 U.S.C.

  § 1116(a)).

         Defendants have created an Internet-based counterfeiting scheme in which they are

  profiting from their deliberate misappropriation of Plaintiffs’ respective rights. Accordingly, the

  Court may fashion injunctive relief to eliminate the means by which Defendants are conducting

  their unlawful activities by transferring the Subject Domain Names and assigning all rights, title,

  and interest to the Subject Domain Names to Plaintiffs, delisting or deindexing the Subject

  Domain Names from all search engines, and suspending Defendants’ e-mail addresses, which are

  identified on Schedule “B” to Plaintiffs’ Motion, such that these means may no longer be used as

  instrumentalities to further the sale of counterfeit goods. See ECF No. [29] at 22-23.

                 D. Statutory Damages for the Use of Counterfeit Marks

         In a case involving the use of counterfeit marks in connection with a sale, offering for sale,

  or distribution of goods, 15 U.S.C. § 1117(c) provides that a plaintiff may elect an award of




                                                   18
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 19 of 27

                                                               Case No. 20-cv-61941-BLOOM/Valle


  statutory damages at any time before final judgment is rendered in the sum of not less than

  $1,000.00 nor more than $200,000.00 per counterfeit mark per type of good. 15 U.S.C.

  § 1117(c)(1). In addition, if the Court finds that Defendants’ counterfeiting actions were willful, it

  may impose damages above the maximum limit up to $2,000,000.00 per mark per type of good.

  15 U.S.C. § 1117(c)(2). Pursuant to 15 U.S.C. § 1117(c), Plaintiffs have elected to recover an

  award of statutory damages as to Count I of the Complaint.

         The Court has wide discretion to determine the amount of statutory damages. See PetMed

  Express, Inc., 336 F. Supp. 2d at 1219 (citing Cable/Home Commc’n Corp. v. Network Prod., Inc.,

  902 F.2d 829, 852 (11th Cir. 1990)). An award of statutory damages is appropriate despite a

  plaintiff’s inability to prove actual damages caused by a defendant’s infringement. Under Armour,

  Inc. v. 51nfljersey.com, No. 13-62809-CIV, 2014 U.S. Dist. LEXIS 56475, at *22-23 (S.D. Fla.

  Apr. 23, 2014) (citing Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich. 2006) (“[A]

  successful plaintiff in a trademark infringement case is entitled to recover enhanced statutory

  damages even where its actual damages are nominal or non-existent.”)); Playboy Enter., Inc. v.

  Universal Tel-A-Talk, Inc., No. CIV.A. 96-6961, 1998 WL 767440, at *8 (E.D. Pa. Nov. 3, 1998)

  (awarding statutory damages where plaintiff failed to prove actual damages or profits). Indeed,

  Congress enacted a statutory damages remedy in trademark counterfeiting cases because evidence

  of a defendant’s profits in such cases is almost impossible to ascertain. See, e.g., S. REP. NO. 104-

  177, pt. V(7) (1995) (discussing purposes of Lanham Act statutory damages); see also PetMed

  Express, Inc., 336 F. Supp. 2d at 1220 (statutory damages are “especially appropriate in default

  judgment cases due to infringer nondisclosure”). This case is no exception.

         This Court may award statutory damages “without holding an evidentiary hearing based

  upon affidavits and other documentary evidence if the facts are not disputed.” Perry Ellis Int’l,




                                                   19
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 20 of 27

                                                               Case No. 20-cv-61941-BLOOM/Valle


  Inc. v. URI Corp., No. 06-22020-CIV, 2007 WL 3047143, at *1 (S.D. Fla. Oct. 18, 2007).

  Although the Court is permitted to conduct a hearing on a default judgment in regards to damages

  pursuant to Fed. R. Civ. P. 55(b)(2)(B), an evidentiary hearing is not necessary where there is

  sufficient evidence on the record to support the request for damages. See SEC v. Smyth, 420 F.3d

  1225, 1232 n.13 (11th Cir. 2005) (“Rule 55(b)(2) speaks of evidentiary hearings in a permissive

  tone . . . We have held that no such hearing is required where all essential evidence is already of

  record.” (citations omitted)); see also PetMed Express, Inc., 336 F. Supp. 2d at 1223 (entering

  default judgment, permanent injunction and statutory damages in a Lanham Act case without a

  hearing).

          Here, the allegations in the Complaint, which are taken as true, clearly establish Defendants

  intentionally copied the Plaintiffs’ Marks for the purpose of deriving the benefit of Plaintiffs’

  respective world-famous reputations. As such, the Lanham Act permits the Court to award up to

  $2,000,000.00 per infringing mark on each type of good as statutory damages to ensure that

  Defendants do not continue their intentional and willful counterfeiting activities.

          The evidence in this case demonstrates that each Defendant promoted, distributed,

  advertised, offered for sale, and/or sold at least one type of good bearing one (1) mark which were

  in fact counterfeits of at least one of the Plaintiffs’ Marks. See ECF No. [1]. Based on the above

  considerations, Plaintiffs suggest the Court award statutory damages of $1,000,000.00 against each

  Defendant. The award should be sufficient to deter Defendants and others from continuing to

  counterfeit or otherwise infringe Plaintiffs’ respective trademarks, compensate Plaintiffs, and

  punish Defendants, all stated goals of 15 U.S.C. § 1117(c). The Court finds that this award of

  statutory damages falls within the permissible statutory range under 15 U.S.C. § 1117(c) and is

  just.




                                                   20
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 21 of 27

                                                               Case No. 20-cv-61941-BLOOM/Valle


                 E. Damages for False Designation of Origin

         Plaintiffs’ Complaint also sets forth a cause of action for false designation of origin

  pursuant to § 43(a) of the Lanham Act (Count II). See 15 U.S.C. § 1125(a). As to Count II, the

  allowed scope of monetary damages is also encompassed in 15 U.S.C. § 1117(c). Accordingly,

  judgment on Count II is limited to the amount awarded pursuant to Count I and entry of the

  requested equitable relief.

                 F. Statutory Damages for Cybersquatting

         Plaintiffs’ Complaint also sets forth a cause of action for cybersquatting pursuant to the

  ACPA, 15 U.S.C. §1125(d). As admitted by default, and established by the evidence submitted,

  Defendant Numbers 1, 13, 14, 15, 17, 22, 31, 32, 46, and 51 have acted with the bad-faith intent

  to profit from at least one of the Plaintiffs’ Marks and the goodwill associated with the Plaintiffs’

  Marks by registering their respective Subject Domain Names identified on Schedule “C” attached

  to Plaintiffs’ Motion (collectively, the “Cybersquatted Subject Domain Names”). See ECF No.

  [29] at 24. Each of the Cybersquatted Subject Domain Names incorporates one or more of the

  Plaintiffs’ Marks in its entirety, surrounded by descriptive or generic terms, rendering the domain

  names nearly identical to the Plaintiffs’ Marks.

         Upon a finding of liability, the ACPA expressly empowers the Court to “order the forfeiture

  or cancellation of the domain name or the transfer of the domain name to the owner of the mark.”

  15 U.S.C. § 1125(d)(1)(c); Victoria’s Cyber Secret Ltd. P’ship v. Secret Catalogue, Inc., 161 F.

  Supp. 2d 1339, 1356 (S.D. Fla. 2001). Accordingly, Plaintiffs are entitled to the transfer and

  ownership of Defendant Numbers 1, 13, 14, 15, 17, 22, 31, 32, 46, and 51’s Cybersquatted Subject

  Domain Names because they are confusingly similar to at least one of the Plaintiffs’ Marks.




                                                     21
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 22 of 27

                                                             Case No. 20-cv-61941-BLOOM/Valle


          Additionally, Plaintiffs may elect at any time before final judgment to recover actual

  damages or statutory damages of not less than $1,000.00 and not more than $100,000.00 per

  domain name, as the court considers just. 15 U.S.C. § 1117(d). Plaintiffs have elected statutory

  damages and request, in view of Defendant Numbers 1, 13, 14, 15, 17, 22, 31, 32, 46, and 51’s

  intentional, wrongful behavior, an award in the amount of $100,000.00 for each of the

  Cybersquatted Subject Domain Names. See ECF No. [29] at 24. See Punch Clock, Inc. v. Smart

  Software Development, 553 F. Supp. 2d 1353, 1359 (S.D. Fla. 2008) (awarding $100,000.00 for

  the domain name at issue based upon, inter alia, the willful and blatant nature of the infringement

  in this case). The Court finds that this amount is reasonable and, therefore, awards such damages.

                  G. Damages for Common Law Unfair Competition and Trademark
                     Infringement

          Plaintiffs’ Complaint further sets forth a cause of action under Florida’s common law of

  unfair competition (Count IV) and trademark infringement (Count V). Judgment on Count IV and

  Count V are also limited to the amount awarded pursuant to Count I and entry of the requested

  equitable relief.

          IV.     CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that Plaintiffs’ Motion, ECF No. [29],

  is GRANTED against those Defendants listed in the attached Schedule “A.” Pursuant to Federal

  Rule of Civil Procedure 58, the Court will separately enter Default Final Judgment.

          DONE AND ORDERED in Chambers at Miami, Florida, on November 13, 2020.




                                               _________________________________
                                               BETH BLOOM
                                               UNITED STATES DISTRICT JUDGE
  Copies to:


                                                  22
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 23 of 27

                                                Case No. 20-cv-61941-BLOOM/Valle



  Counsel of Record via E-mail




                                       23
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 24 of 27

                                                        Case No. 20-cv-61941-BLOOM/Valle


                               SCHEDULE “A”
                DEFENDANTS BY NUMBER, SUBJECT DOMAIN NAME,
                      AND ASSOCIATE E-MAIL ADDRESSES

    Defendant
                  Defendant / Domain Name                    E-mail Address
     Number
        1       montblanchot.com                 watchesoem@aliyun.com
        1       bluereplicawatches.com           watchesoem@aliyun.com
        1       hotreplicawatches.co             watchesoem@aliyun.com
        1       luxuryreplicawatches.net         watchesoem@aliyun.com
        1       perfectreplicawatches.com        watchesoem@aliyun.com
        1       replicawatches.live              watchesoem@aliyun.com
        1       replicawatchescub.com            watchesoem@aliyun.com
        2       aaabagtrade.ru                   aaabagstrade@hotmail.com
        3       aaawatch.cc                      aaa-watch@outlook.com
        4       aaawatchs.com                    watchesc@outlook.com
                                                 eileen.fang@aol.com
        5
                abestwatch.com                   bestwatcheseller@gmail.com
        5       bestwatchus.com
        5       cheapscaps.com
        5       copywatchus.com
        5       ireplicawatchesuk.com
        5       zbestwatch.com                   eileen.fang@aol.com
        6       akrmall.com                      fakembpen@gmail.com
                                                 rachel@inexpensiveluxury.cn
        7       alifetherabbit.com
                                                 QIUJIEXING78@163.COM
        8       anbrindes.com                    fairie@followfashion.cn
                                                 aison@seekfashions.cn
        9       before-thefall.com
                                                 JIHE295892692@YEAH.NET
                                                 bestwatchonsale@gmail.com
       10       bestclock.cn
                                                 linliangemail@qq.com
       11       brandstatt-galerie.de
       12       buywatches.to                    watchesvivi@gmail.com
       12       swissreplica.to                  watchesvivi@gmail.com
       13       cartier-ring.us                  CRISTINA.VENNERA@HOTMAIL.COM

                                                 yanuotw@yahoo.com.tw
       14       cartier-tw.com
                                                 yanuotw@hotmail.com
       14       montblanctw.com                  yanuotw@yahoo.com.tw




                                            24
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 25 of 27

                                                     Case No. 20-cv-61941-BLOOM/Valle


                                              arthur@globalsolvestore.com
       15     cartiers.us
                                              KELI.CAMACHO@HOTMAIL.COM

       16     chazingtime05.co
       16     chazingtime06.co
       17     chloedeutschland.de             Serviceonline.Annie@Gmail.Com
       17     chloemelbourne.com              Serviceonline.Annie@Gmail.Com
       17     chloeoutletuk.com               Serviceonline.Annie@Gmail.Com
       17     chloesaleuk.com                 Serviceonline.Annie@Gmail.Com
                                              Serviceonline.Annie@Gmail.Com
       17     chloesoldes.fr
                                              XIEZHONGJI7524@163.COM
       17     chloeuk.com                     Serviceonline.Annie@Gmail.Com
       18     choosepopwatches.co             choosepopwatchco@gmail.com
       19     cwbtime.com.br                  atendimento@cwbtime.com.br
       20     dubaiwatchstore.com             info@dubaiwatchstore.com
       21     fakeswatchesstore.com           lisapeel95@gmail.com
       22     faketopwatches.com              watchesoem2@outlook.com
       22     iwcwatches.org                  watchesoem2@outlook.com
       22     replicaiwcwatches.com           watchesoem2@outlook.com
       23     fakewatchesshopping.com         millerlisa105@gmail.com
       24     firstcopywatchesindiaonline.com ITNATIONHELP@GMAIL.COM
       25     fixreplicawatches.com
                                              hello@unitedluxuryshop.com
       25
              unitedluxuryshop.net            info@unitedluxuryshop.com
       26     frmontre.com
       27     hontwatches.to                  contact@hontwatch.me
       28     ifdogsrantheworld.com           email@customerservicebest.com
       29     kelolanews.com
                                              Customerservice@after-saleservice.com
       30     ladybelle.co                    Info@voguesky.co
                                              outletmystore@outlook.com
       31     montblanc149.com
                                              outletmystore@gmail.com
       32     montblancindia.org              CARE@MONTBLANCINDIA.CO
       33     nenecollection.com              jimmy@newpromotion.cn
       34     nicecopywatchs.com              watchesa@outlook.com
                                              topluxurysale@Yahoo.com
       35     nit.md
                                              replicawatchessale@yahoo.com
                                              topluxurysale@yahoo.com
       35     tally.tl
                                              replicawatchessale@yahoo.com
       36     noob2016.com                    noob2016@vip.163.com


                                         25
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 26 of 27

                                                        Case No. 20-cv-61941-BLOOM/Valle


       37     occasionmontres.com
                                                 okreplicasale@gmail.com
       38                                        hellook_sally@hotmail.com
              ok-replicak.com                    ANSONRX@GMAIL.COM
                                                 hellorolex@gmail.com
       38     topclonewatch.me
                                                 hellook_sally@hotmail.com
       38     topfakewatch.com
       38     vawatches.com                      OKREPLICASALE@GMAIL.COM

       39                                        WATCHBRANDS@HOTMAIL.COM
              on-linewatches.com                 brandwatchess@hotmail.com
       40     orologirepliche.it                 vipwatches@yahoo.com
       40     replicaorologinegozio.com          vipwatches@yahoo.com
       40     supercopywatches.com
       40     watches-vip.cc                     vipwatches@yahoo.com
                                                 michelle@designerseller.com
       41                                        michellecoo1996@protonmail.com
              osreplicawatches.com               michellecoo1996@outlook.com
       42     perfectreplica.to                  perfectreplicaio@gmail.com
       43     pursevalleyfactory.la
       44     realso.co
       45     relojesok.com                      servicetony@hotmail.com
       46     replicamontblanc.cn                980422350@qq.com
       47     replicasderelogios.eco.br          dantebrezinski@gmail.com
       48     replicaswatchesonline.co.uk
       49     replicheitorologi.com
       50     shopchoebagsjp.com                 helpdesk@clientservicehome.com
       51     swisscartier.uk                    saleswatchesshop@gmail.com
       52     swisschrono.shop                   sales@swisschrono.shop
       53     tatler-moda.ru                     info@tatler-moda.ru
       54     thebandschmeeze.com                fabian@followfashion.cn
       55     topreplicajewelry.com
       56     tswatches.cz                       sales.tswatches@gmail.com
       57     uhublotsale.me
       58     ukluxuryshop.com                   hello@unitedluxuryshop.com
       59     usatiorologi.com
       60     vnwatches.co.uk                    alex@yuefg.com
       61     watchesbuyoff.to                   watchesbuyoffvip@gmail.com
       62     watchesfiles.com                   watches.trade@outlook.com
       63     watchesyoga.co                     watchesyoga@gmail.com


                                            26
Case 0:20-cv-61941-BB Document 30 Entered on FLSD Docket 11/13/2020 Page 27 of 27

                                                  Case No. 20-cv-61941-BLOOM/Valle


       64     watchsold.vip                 watch.sale@hotmail.com
       65     wmwatches.co                  wmwatchescnservice@gmail.com




                                       27
